                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

               v.                                     Magistrate No. 19-1090-M

JAMES HARDCASTLE

                                              ORDER

               AND NOW, this         day of                          , 2019, the Court finds that the

government's investigation is ongoing, that the government and defendant are working to

determine whether a non-trial disposition is possible, and that defendant does not oppose the

government's motion for continuance. Based on this, the Court further finds that the ends ofjustice

served by granting a continuance in this matter outweigh the best interests of the public and the

defendant in a speedy trial.

               WHEREFORE, in accordance with Title 18, United States Code, Section

316l(h)(7)(A), it is hereby ORDERED that the time in which an Indictment or Infonnation must

be filed in the above action is continued for a period of thirty days, until August 26, 2019.



                                              BY THE COURT:




                                              HONORABLEJACOBP.HART
                                              United States Magistrate Judge
                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

               v.                                      Magistrate No. 19-1090-M

JAMES HARDCASTLE


       GOVERNMENT'S UNOPPOSED MOTION FOR SPEEDY TRIAL DELAY
      PURSUANT TO TITLE 18, UNITED STATES CODE, SECTION 316l(h)(7)(A)

       The United States of America, by and through its attorneys, William M. McSwain, United

States Attorney for the Eastern District of Pennsylvania, and Michelle L. Morgan, Assistant United

States Attorney for the District, moves for a thirty-day continuance of the time within which an

Indictment or Information must be filed in this case, and in support of this motion states as follows:

       1.      On June 26, 2019, defendant James Hardcastle was arrested and made his initial

appearance on a criminal complaint charging one violation of Title 18 U.S.C. § 2423(a), travel

with intent to engage in criminal sexual activity with a minor.

       2.      On July 1, 2019, defendant appeared before the Honorable Marilyn R. Heffley for

a probable cause hearing and detention hearing. Defendant stipulated to probable cause and the

Court granted the Government's motion for pretrial detention.

       3.      The Speedy Trial Act, 18 U.S.C. § 3161 et seq., requires that the government file

an Indictment or Information within thirty days from the date on which the defendant was arrested,

which in this case is by July 26, 2019. 18 U.S.C. § 316l(b).

       4.      Since the execution of the complaint and warrant, the government has been

reviewing and discussing evidence with defense counsel to determine whether a non-trial
disposition can be reached.     A thirty-day continuance would provide the parties with time

necessary to continue these discussions and for the· defense counsel to evaluate discovery.

       5.      Counsel for defendant, Fortunato Perri, Jr., Esq., does not oppose the government's

request for a thirty-day continuance.

       6.      A thirty-day continuance would extend the time to file an Information or Indictment

until August 26, 2019. See Fed. R. Crim. P. 45(a)(l)(C).

               WHEREFORE, for the above reasons, it is respectfully submitted that the ends of

justice served by the granting of a continuance of thirty days of the time within which to file an

Indictment or Information in this case, that is, until August 26, 2019, outweigh the best interests

of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). Accordingly,

the government respectfully requests that its motion be granted.



                                                     Respectfully submitted,

                                                     WILLIAM M. McSWAIN
                                                     United States Attorney



                                                       ~-o
                                                    li.ICHELLEL:MORGAN
                                                    Assistant United States Attorney
                                CERTIFICATE OF SERVICE


       I certify that a copy of the Government's Unopposed Motion for Speedy Trial Delay
Pursuant to Title 18, United States Code, Section 3 l 6l(h)(7)(A) was filed with the Court and
served via electronic mail on the following defense counsel:


                               Fortunato Perri, Jr., Esquire
                               1845 Walnut Street
                               Philadelphia, PA 19103




                                                     Assistant United States Att


Date: July 17, 2019
